AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                     v.                                         (For Offenses Committed On or After November I, 1987)


                     Wenceslao Santos-Flores                                    Case Number: 2: 19-mj-10816

                                                                                Roseline Dergregorian Feral
                                                                                Defendant's Attorney


REGISTRATION NO. 89346298
THE DEFENDANT:
                                           ___ ________________________
 IZI pleaded guilty to count( s) 1 of Complaint       _.;;...



 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                              Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                     1

 D The defendant has been found not guilty on count(s)
                                 -------------------
•    Count(s)
                  ------------------
                                     dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ) (TIME SERVED                                 •   _ _ _ _ _ _ _ _ _ _ days

IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Monday, September 30, 2019
                                       r - - - - - - -..- ..,-----,,---,~:e-.)f Imposition of Sentence

                                                   FILED
Received       r-7/--
             ousM                                    SEP 3 ti 2819
                                                           HO  RABLE RUTH B      EZ MONTENEGRO
                                               ~-----....1UNI ED STATES MAGISTRATE JUDGE
                                             CLEHK US lJISTRICl COURT
                                          SOUTHEqN DISTHICT OF CALIFORNIA
                                          DY                       r,E:PlJTY

Clerk's Office Copy                                                                                                        2: 19-mj-10816
